EXHIBIT 10.73

LITHIUM TECHNOLOGY CORPORATION

CONTRACT SERVICES AGREEMENT FOR ADMINISTRATION SERVICES

THIS CONTRACT SERVICES (herein “Agreement”) is made and entered into this 16th
day of July, 2007, by and between the Lithium Technology Corporation, a Delaware
corporation (herein “Lithium”) and Arch Hill N.V., (hereafter referred as
“Tenant”) a Dutch Company, having an address at Beech Avenue 129A 1119 RB
Schiphol-Rijk, The Netherlands (herein “Contractor”).

NOW, THEREFORE, the parties hereto agree as follows:

1.0 SERVICES OF CONTRACTOR

1.1 Scope of Services. In compliance with all of the terms and conditions of
this Agreement, the Contractor shall perform the work or services set forth in
the “Scope of Services” attached hereto as Exhibit “A” and incorporated herein
by reference. Contractor warrants that all work and services set forth in the
Scope of Services will be performed in a competent, professional and
satisfactory manner.

1.2 Compliance With Law. All work and services rendered hereunder shall be
provided in accordance with all ordinances, resolutions, statutes, rules, and
regulations of city, Federal, State or local governmental agency of competent
jurisdiction.

2.0 COMPENSATION

2.1 Contract Sum. For the services rendered pursuant to this Agreement,
Contractor shall be compensated a monthly contract amount equal to three
thousand four hundred Dollars ($3,400) (“Contract Sum”).

2.2 Method of Payment. Provided that Contractor is not in default under the
terms of this Agreement, Contractor shall be paid against an invoice delivered
to Lithium at the first business day of the preceding month. Terms of payment
are net plus 30.

3.0 COORDINATION OF WORK

3.1 Representative of Contractor. Is hereby designated as being the principal
and representative of Contractor authorized to act in its behalf with respect to
the work and services specified herein and make all decisions in connection
therewith.

3.2 Contract Officer. Is hereby designated as being the representative the
Lithium authorized to act in its behalf with respect to the work and services
specified herein and make all decisions in connection therewith (“Contract
Officer”). The Chief Financial Officer of Lithium shall have the right to
designate another Contract Officer by providing written notice to Contractor.



--------------------------------------------------------------------------------

3.3 Prohibition Against Subcontracting or Assignment. Contractor shall not
contract with any entity to perform in whole or in part the work or services
required hereunder without the express written approval of the Lithium. Neither
this Agreement nor any interest herein may be assigned or transferred,
voluntarily or by operation of law, without the prior written approval of
Lithium. Any such prohibited assignment or transfer shall be void.

3.4 Independent Contractor. Neither the Lithium nor any of its employees shall
have any control over the manner, mode or means by which Contractor performs the
services required herein, except as otherwise set forth. Contractor shall
perform all services required herein as an independent contractor of Lithium and
shall remain under only such obligations as are consistent with that role.
Contractor shall not at any time or in any manner represent that it, or any of
its agents or employees, are agents or employees of Lithium.

4.0 CONFIDENTIALITY

4.1 In view of the fact that the Contractor’s work for the Company will bring
him into close contact with confidential affairs of the Company not known to the
public, the Contractor agrees to keep secret and retain in the strictest
confidence all confidential matters of Lithium, including, without limitation,
secrets, know-how, solutions, formulae, environmental conditions, customer
lists, pricing policies, operational methods, technical processes, and other
business affairs of Lithium, learned by him about the Lithium heretofore or
hereafter, and not to disclose them to anyone outside of Lithium, either during
or after his employment with Lithium, except in the course of performing his
duties hereunder or with Lithium’s express written consent.

5.0 TERM

5.1 Term. Unless earlier terminated in accordance with Section 5.2 below, this
Agreement shall continue in full force until August 1, 2008.

5.2 Termination Prior to Expiration of Term. Either party may terminate this
Agreement at any time, with or without cause, upon thirty (30) days written
notice to the other party. Upon receipt of the notice of termination, the
Contractor shall immediately cease all work or services hereunder except as may
be specifically approved by the Contract Officer. In the event of termination by
the Lithium, Contractor shall be entitled to compensation for all services
rendered prior to the effectiveness of the notice of termination and for such
additional services specifically authorized by the Contract Officer and Lithium
shall be entitled to reimbursement for any compensation paid in excess of the
services rendered.

6.0 MISCELLANEOUS

6.1 Non-liability of Lithium Officers and Employees. No officer or employee of
the Lithium shall be personally liable to the Contractor, or any successor in
interest, in the event of any default or breach by the Lithium or for any amount
which may become due to the Contractor or to its successor, or for breach of any
obligation of the terms of this Agreement.

6.2 Notice. Any notice, demand, request, document, consent, approval, or
communication either party desires or is required to give to the other party or
any other person shall be in writing and either served personally or sent by
prepaid, first-class mail, in the case of the Lithium, to the attention of Chief
Financial Officer, Lithium Technology Corporation, 5115 Campus Drive,

 

2



--------------------------------------------------------------------------------

Plymouth Meeting PA 19462, and in the case of the Contractor, to the person at
the address designated on the execution page of this Agreement.

6.3 Waiver. No delay or omission in the exercise of any right or remedy by a non
defaulting party on any default shall impair such right or remedy or be
construed as a waiver. A party’s consent to or approval of any act by the other
party requiring the party’s consent or approval shall not be deemed to waive or
render unnecessary the other party’s consent to or approval of any subsequent
act. Any waiver by either party of any default must be in writing and shall not
be a waiver of any other default concerning the same or any other provision of
this Agreement.

6.4 Attorneys’ Fees. If either party to this Agreement is required to initiate
or defend or made a party to any action or proceeding in any way connected with
this Agreement, the prevailing party in such action or proceeding, in addition
to any other relief which may be granted, whether legal or equitable, shall be
entitled to reasonable attorney’s fees, whether or not the matter proceeds to
judgment.

6.5 Corporate Authority. The persons executing this Agreement on behalf of the
parties hereto warrant that (i) such party is duly organized and existing,
(ii) they are duly authorized to execute and deliver this Agreement on behalf of
said party, (iii) by so Executing this Agreement, such party is formally bound
to the provisions of this Agreement, and (iv) the entering into this Agreement
does not violate any provision of any other Agreement to which said party is
bound.

IN WITNESS WHEREOF, the parties have executed and entered into this Agreement as
of the date first written above.

 

LITHIUM TECHNOLOGY CORPORATION By:  

 

  Amir Elbaz   Chief Financial Officer

 

CONTRACTOR By:  

 

Address:  

 

 

3



--------------------------------------------------------------------------------

EXHIBIT A

Contractor shall be responsible for providing services for multiple functions
and tasks, including: 1) executive assistant to the CFO & CEO 2) answering
phones; 3) office management 4) some publicity, & reception functions, and; 5)
interaction with executives of investors and strategic partners. Office hours
are 8:00am to 5:00 pm and you will devote to Lithium matters at least 50% of
your time.

 

4